DETAILED ACTION
This Office Action is in response to the application as originally filed on 06/17/2022. 
Status of the claims:
Claims 2-21, 23-76 are cancelled.
New claims 77-101 are submitted.
Claims 1, 22, 77-101are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of the Applicant’s request for entry of the Amendment filed on 06/17/2022. By this amendment, the pending claims are amended.  1 and 22 are amended, claims 2-21, 23-76 are cancelled, and new claims 77-101 are presented. Furthermore, Claim 6 is amended to address the claims objection described in the Non-Final Office Action of 02/17/2022. Accordingly, withdrawal of the claim’s Objection is made.

Response to claims Rejection under 35 U.S.C. § 103
Applicants Arguments/Remarks Made in Amendment, filed 06/17/2022, regarding the rejection of Claims 1-8, 10-12, 22-25 under 35 U.S.C. §103 as being unpatentable over US2021/0266754 issued to Sethi et al.. have been fully considered by the Examiner. It is noted, however, that Independent claims 1 and 22 have been amended; and claims 2-8, 10-12, 23-25 have been deleted by the Applicant. The amendment, specifically to Independent claims 1  and 22 include new feature/s which is/are not in the previously rejected claims; the amendment is/are the result of prior art reference thus it does narrow the scope of the claims; and the amendment is/are made for facilitating expeditious prosecution of the application (see REMARKS, Pages 9-11) and thus is related to patentability issues. Furthermore, the amendment, specifically to the independent claims 1 and 22 comprises allowable subject matter, thereby patentably distinguish over the prior art. In view of the Claims amendment by the Applicant and full consideration of the Applicants Remarks made in the Amendment, the rejection of Claims 1 and 22 under 35 U.S.C. §103 as being unpatentable over Sethi has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Newly presented claim 96 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter “a power routing topology connecting a power sourcing equipment (PSE) to a powered device (PD), the power routing topology comprising: a plurality of intermediate devices (IDs), wherein each ID is configured with a power tapping ability such that each ID is configured to be interconnected with another ID located in a downstream direction from the ID, the downstream direction defined as from the ID toward to the PD; and one or more dependent device each configured to be connected to a corresponding ID; wherein each ID is configured to route power to a corresponding dependent device and/or the other ID” which was not described in the applicant’s original specification. The Examiner can find no support in the written disclosure for this newly presented claim 96 which reasonably conveys that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Each of newly presented clams 97-101 are dependent claims having claim 96 as base claim. These claims are rejected under 35 USC § 112(a) as failing to comply with the written description requirement of 35 U.S.C. 112(a) at least by reason of their dependency.

Allowable Subject Matter
Pending Claims 1, 22, 77-94 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 

The closest prior art of record are U.S. App. Pub. No. 2021/0266754 issued to Sethi et al. and U.S. PAT No. 8943256 issued to Landry et al. "Landry" 
With regard to previously presented claims (e.g. independent claim 1), Sethi discloses an intermediary device (e.g. device 106 of Fig. 1) configured to be connected between power sourcing equipment (PSE 102 of Fig. 1) and a powered device (PD 108 of Fig. 1), the ID comprising: an upstream port (e.g. the at least one uplink port of Fig. 1. See also Para [0013]) adapted to interface with at least one upstream device over a first connection (e.g. Sethi Fig. 1, Paras [0013]: interfaces with at least one upstream device over a first connection), the first connection configured to carry data and input electrical power (e.g. Sethi, Fig. 1, Paras [0002], [0011], [0013]: carry data and input electrical power), the upstream direction defined as toward the PSE (e.g. Sethi Fig. 1, and Paras [0002], [0013]: the upstream direction being toward the PSE); a downstream port (e.g. the at least one downlink port of Fig. 1. See also Para [0013]) adapted to interface with a downstream device over a second connection (e.g. Sethi Fig. 1, Paras [0002], [0013]: interfaces with at least one downstream device over a second connection), the second connection configured to carry data and output electrical power (e.g. Sethi, Fig. 1, Paras [0002], [0011], [0013]: carry data and input electrical power), the downstream direction defined as toward the PD (e.g. Sethi Fig. 1, and Paras [0002], [0011], [0013]: the downstream direction being toward the PD); an output port to interface with a dependent device over a third connection (e.g. Sethi Fig. 1, Para [0013]: any one of output port (105) which interface with a dependent device (108) over a third connection) , the third connection configured to carry data and electrical power (e.g. Sethi, Fig. 1, Para [0013]: carry data and input electrical power); and a switching processor configured to control a flow of electrical power from the upstream port to the downstream port and the output port (e.g. Sethi, Figs. 1-3, 6 and Paras [0014]-[0021]: a PoE control module (processor) configured to control a flow of electrical power from the upstream port to the downstream port and the output port)..
Landry’s invention related to a serial data intermediary device (ID), systems and methods Sharma teaches or fairly suggests, an intermediary device according to embodiments can be connected, via serial data  communication paths, between one or more master devices (e.g., a host) and one or more downstream (DS) devices (e.g., slaves). According to embodiments, an intermediary device can be configurable into a bypass mode, in which serial communication signals can be transferred between first and second serial data physical connections (e.g., pins), bypassing any master or slave interface (I/F) data processing circuits connected to such physical connections. intermediary device 500 can have I2C type serial interfaces, thus the first physical connection can include a serial data connection 502-0 and clock connection 502-1. Similarly, the second physical connection can include a serial data connection 504-0 and clock connection 504-1. Slave I/F circuit 506 can implement an I2C slave and master I/F circuit 508 can implement an I2C master. (see Abstract, Figs. 1, 4-5 and Col. 2, lines 25-35 and Col. 7, lines 1-20, Claims 1-4 of Landry). However, subject matter of  the pending claims of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, more specifically, the claimed feature of an intermediary device (ID) configured to be connected between a power sourcing equipment (PSE) and a powered device (PD), the ID comprising: an upstream port configured to receive a first amount of power from a device in an upstream direction, the upstream direction defined as from the ID toward the PSE; a downstream port configured to supply a second amount of power to one or more additional IDs located in a downstream direction from the ID, the downstream direction defined as from the ID toward the PD; an output port configured to supply a third amount of power to a dependent device; and a switching processor configured to determine the second and third amount of power to power up the one or more additional IDs and the dependent device respectively; and wherein the one or more additional IDs differ from the dependent device in that each additional ID is configured with a power tapping ability such that the one or more additional IDs are interconnected to form a power routing topology in the downstream direction, as recited in pending independent claims 1, and somehow similarly recited in pending independent claim 22, and further limited by their respective dependent claims. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632